Citation Nr: 0828897	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
for convalescence following a right shoulder surgery, beyond 
May 1, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1978 to November 
1982, and from October 1984 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
continued a temporary total evaluation following a right 
shoulder surgery for the period of February 20, 2004 to May 
1, 2004. 

The Board notes that the veteran indicated on the August 2005 
VA Form 9 Appeal that he wished to appeal the denial of his 
claim for an increased rating for postural low back pain with 
a history of a strain.  However, in an April 2008 statement, 
the veteran withdrew this claim.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue, and 
it is dismissed.

The Board also notes that the veteran submitted a notice of 
disagreement (NOD) with the July 2003 RO decision denying his 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU).  He was issued a statement 
of the case (SOC) in July 2005, which included this issue.  
However, he did not list this issue on the August 2005 VA 
Form 9, or any other VA Form 9, as one that he would like to 
appeal.  Therefore, this claim is not currently on appeal 
before the Board and need not be addressed.  


FINDINGS OF FACT

1.  On February 20, 2004, the veteran underwent surgery for 
his service-connected right shoulder disability, which 
necessitated convalescence.

2.  The competent medical evidence of record reflects that 
the veteran was not able to return to work until August 23, 
2004.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence, beyond May 1, 2004, have been met.  See 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 
3.159, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claim, a VCAA letter dated in 
March 2007 specifically satisfied the elements (2) and (3) of 
the duty to notify, articulated above.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  With specific regard to the 
first element, the Board notes that, in order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2007, the RO sent the veteran a VCAA letter, which 
indicated that he should provide evidence showing that his 
service-connected disability had increased in severity.  The 
Board notes that the veteran has at no time indicated that 
his service-connected right shoulder disability has 
permanently increased in severity but merely asserts that he 
should have been assigned a temporary total evaluation based 
on convalescence for the period from May 1, 2004 to August 
23, 2004.  See VA Form 9 Appeal, August 2005; Appellant's 
Brief, July 2004.  The veteran provided several statements of 
his own and from his private physician detailing the impact 
of his disability on his daily life and employment during 
this time period.  In light of the notice given, the Board 
finds a reasonable person would have known that the evidence 
needed to show that his disability had worsened and what 
impact that had on his occupation and daily life during this 
time period.  Furthermore, based on the statements provided 
by the veteran, the Board finds that he had actual knowledge 
of the requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected and has received a temporary total rating 
for convalescence for a right shoulder disability.  As will 
be discussed below, the veteran's rating for convalescence is 
currently evaluated under 38 C.F.R. 4.30.  While notification 
of the specific rating criteria was provided in the July 2005 
SOC and not a specific preadjudicative notice letter, the 
veteran has demonstrated actual knowledge of the rating 
criteria used to evaluate his period of convalescence for his 
right shoulder disability.  Thus, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the effective date element of a claim.

As to the fourth element, the March 2007 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of the veteran's claim.  The 
Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, VA, and private 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The Board notes that the claims folder contains substantial 
private treatment records documenting the recovery of the 
veteran's right shoulder during the period following his 
surgery until August 2004.  Therefore, as the evidence of 
record clearly reflects the state of the veteran's disability 
for the period from May 2004 to August 2004, the Board finds 
that a VA examination was unnecessary at that time.  See 
Schafrath, supra.  In addition, as the Board has chosen to 
grant the veteran's claim for an extension of his total 
temporary evaluation for convalescence, no prejudice has 
resulted from the lack of a VA examination during this time 
period. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

On February 20, 2004, the veteran underwent surgery on his 
right shoulder.  In a June 2004 rating decision, the RO 
granted a temporary total disability rating pursuant to 38 
C.F.R. § 4.30 for convalescence from February 20, 2004 to 
April 30, 2004, with a disability rating of 20 percent 
resuming on May 1, 2004.  The veteran contends that he is 
entitled to an extension of the total rating, due to the fact 
that he was unable to return to work until August 23, 2004.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2007).  
In order to attain the temporary total disability rating, the 
veteran must demonstrate that his service connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (2007).  An extension of 1, 2, or 3 months 
beyond the initial 3 months may be granted and extensions of 
1 or more months up to 6 months beyond the initial 6 months 
period may be made, upon request.  38 C.F.R. § 4.30 (b) 
(2007).

The Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  The Court has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).

In support of his claim for an extension of his total 
temporary evaluation for convalescence, the veteran has 
submitted several private treatment records from the period 
following his shoulder surgery.  In an April 2004 private 
treatment record, the veteran reported doing very well.  See 
Orthopaedics Northeast treatment record, April 2004.  He 
reported that he was still experiencing discomfort with quick 
movements but was improving overall.  Id.  His physician 
recommended keeping him off of work as a school bus driver, 
as quick movements while driving could endanger himself and 
his passengers.  Id.  In a June 2004 private treatment 
record, the veteran reported doing very well overall but 
still feeling easily fatigued.  See Orthopaedics Northeast 
treatment record, June 2004.  He was noted as having full 
active forward flexion and internal and external rotation, 
good cuff strength, and a little bit of soreness with 
impingement testing.  Id.  His physician stated that he 
should be kept from driving a school bus for another 6 to 7 
weeks.  Id.

A July 7, 2004 private treatment record indicated that the 
veteran was still being treated for a subacromial 
decompression and distal clavicle excision and was to remain 
off of work until his next appointment on August 13, 2004, at 
which time he would be re-evaluated.  See Orthopaedics 
Northeast treatment record, July 2004.  At his August 13, 
2004 appointment, the veteran was released back to full work 
on August 23, 2004.  

The record clearly shows that the veteran was on physician-
prescribed restriction of activities, to include not working, 
until August 23, 2004.  The July 2004 private treatment 
record stating that the veteran was not to work until re-
evaluated is uncontested in this record.  Under the rule of 
Seals, the inability to work establishes the need for 
continuing convalescence.  See Seals, supra.  The Board notes 
that the veteran continued to recover during this time period 
and reported doing quite well overall; however, given the 
veteran's job as a bus driver and his treating physician's 
specific orders to not drive, the Board concludes that the 
requirements for continuing convalescence are met through 
August 23, 2004.  See 38 C.F.R. § 4.30 (2007); see also 
Seals, supra.  Because the awards of continuing convalescence 
are granted on one month increments, the criteria for 
continuing convalescence are met through August 31, 2004.  
See 38 C.F.R. § 4.30 (2007).

It does not appear that any of the criteria cited in § 4.30 
are satisfied beyond August 23, 2004.  There is no medical 
evidence to show that unemployability continued beyond August 
23, 2004.  On August 13, 2004, the veteran's private 
physician stated that "at this point in time, he is doing 
great.  We will release him back to full work on 8/23/04."  
See Orthopaedics Northeast treatment record, August 2004.  
The physician did not indicate any further limitations or 
restrictions at this time.  The evidence of record does not 
reveal that the veteran's right shoulder symptoms involved 
incompletely healed surgical wounds, stumps of recent 
amputations, application of a body cast, use of a wheelchair 
or crutches, therapeutic immobilization, or immobilization by 
cast.  There is no medical evidence of the necessity for 
house confinement.  In summary, the Board concludes that, 
there is no medical evidence which suggests that the veteran 
met any of the criteria listed in 38 C.F.R. § 4.30(a)(1), (2) 
or (3) which would allow the grant of additional months of a 
temporary total convalescence rating beyond August 31, 2004.  
The veteran was not found to be unemployable or require 
additional convalescence beyond August 23, 2004.  See Seals, 
supra.  Therefore, the Board concludes that an extension of a 
temporary total convalescent rating under the provisions of 
38 C.F.R. 4.30 until August 31, 2004, but no later, is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to an extension of a temporary total evaluation 
for convalescence following a right shoulder surgery is 
granted until August 31, 2004, but no later.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


